Citation Nr: 1534320	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  11-13 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for the service-connected bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran had active service from May 1951 to April 1953.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO).

In his May 2011 Substantive Appeal (VA Form 9) the Veteran requested a Board hearing at the RO.  He withdrew his request for a hearing in September 2011.

In October 2014, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the appeal period, the Veteran's hearing acuity was Level II in each ear.


CONCLUSION OF LAW

The criteria for a compensable rating for the bilateral hearing loss disability have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.159 (2015).

The claim for a compensable evaluation for bilateral hearing loss arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).  The Board notes that proper notice for the initial claim for service connection was provided in a September 2008 letter. 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the record.  He has not identified any outstanding records that are available and relevant to the claim being decided herein. 

The Veteran was also afforded VA examinations in connection with his claim for an increased evaluation in September 2008 and May 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations are adequate, as they were predicated on reviews of the Veteran's medical history as well as on examinations, and fully address the rating criteria that are relevant to rating the disability in this case.  Additionally, the September 2008 and May 2009 VA examiners addressed the effect of the Veteran's hearing problems on his occupational and daily life.  

In October 2014, the Board remanded the Veteran's claim to provide him with a VA examination to determine the current severity of his bilateral hearing loss disability and to obtain treatment records.  In December 2014 the AOJ sent the Veteran a letter and privacy release to obtain the most recent treatment records associated with his bilateral hearing loss disability, and scheduled him for a VA examination.  The Veteran did not return the release form.  In December 2014 and April 2015, the Veteran failed to report to his scheduled VA examination.  In a June 2015 Report of General Information, the Veteran's wife stated that the Veteran had been in a nursing home for four years and did not wish to be moved.  She requested that a VA examiner be sent to her husband.  Unfortunately, evaluations for hearing loss include specialized equipment used in a sound-controlled setting and VA is unable to accommodate such a request.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds the AOJ substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2015) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2015) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that failure to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for a compensable evaluation for bilateral hearing loss is thus ready to be considered on the merits.

II.  General Rating Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The United States Court of Appeals for Veterans' Claims (Court) has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As will be discussed, the disability has not significantly changed and will result in a uniform rating for the entire appeal period.  

If two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
Under the applicable criteria disability ratings are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See 38 C.F.R. § 4.85.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86 the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies: 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b). 

In December 2014 and April 2015, the Veteran was scheduled for VA examinations to determine current level of severity of his bilateral hearing loss disability.  Unfortunately, the Veteran could not report for his scheduled examinations.  Therefore, the Board must decide the claim based upon the evidence of record.  38 C.F.R. § 3.655

In an October 2008 rating decision, the Veteran was granted service connection for his bilateral hearing loss disability and assigned a noncompensable evaluation, effective August 25, 2008.  In March 2009, the Veteran expressed his disagreement with the initial evaluation of his bilateral hearing loss disability, and the noncompensable evaluation was continued in an August 2009 rating decision.  The audiograms of record during the appeal period do not support findings that would warrant more than the assigned zero percent (noncompensable) rating under Diagnostic Code 6100.  38 C.F.R. §§ 4.85, 4.86. 

The Veteran was afforded a VA examination in September 2008, at which time his puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
50
60
60
48.75
LEFT
35
60
60
65
55

The Maryland CNC controlled speech discrimination test revealed speech recognition of 88 percent in the right ear and 84 percent in the left ear. 

From Table VI of 38 C.F.R. § 4.85, Roman Numeral II is derived for the right ear and Roman Numeral II for the left ear when intersecting the percent of speech discrimination row with the puretone threshold average column.  A zero percent evaluation is derived from Table VII by intersecting row II, the left ear, with column II, the right ear.

The Veteran was also provided a VA examination in May 2009, which revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
55
60
65
51.25
LEFT
40
60
60
65
56.25

The Maryland CNC controlled speech discrimination test revealed speech recognition of 84 percent in the right ear and 84 percent in the left ear. 

From Table VI of 38 C.F.R. § 4.85, Roman Numeral II is derived for the right ear and Roman Numeral II for the left ear when intersecting the percent of speech discrimination row with the puretone threshold average column.  A zero percent evaluation is derived from Table VII by intersecting row II, the right ear, with column II, the left ear.

Moreover, the September 2008 and May 2009 VA examinations do not demonstrate an exceptional pattern of hearing, as the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 Hertz, or a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Additionally, there is no examiner certification that the use of speech discrimination testing was not appropriate due to factors such as language difficulties, inconsistent scores, etc.  As such, there is no basis to alternatively rate this claim under Table VIA.  See 38 C.F.R. § 4.85(c).

Thus, both VA examinations have resulted in findings corresponding to a noncompensable evaluation.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100. 

The Board acknowledges that the Veteran has submitted a private audiogram dated in August 2008.  This audiogram is inadequate for rating purposes as it does not include controlled speech discrimination testing using the Maryland CNC (the Q/Mass list was used instead) or any findings at 3000 Hertz.  See 38 C.F.R. § 4.85(a).   The Board notes that this is not a case in which clarification of the audiological reports is required as the report is clear that the Q/Mass word list was used and testing did not occur at 3000 Hertz.  

After a careful review of the evidence of record, both subjective and objective, the Board finds that based on the reports during the period of the appeal, the Veteran's hearing tests are against findings that would warrant more than the assigned noncompensable rating under Diagnostic Code 6100.  See 38 C.F.R. §§ 4.85, 4.86.
The Veteran's subjective reports of difficulty hearing have been considered.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric findings.  This criteria measures hearing acuity directly in a controlled laboratory environment.  In this regard, VA audiometric examinations showed no basis for any increase in disability evaluation.  

The application of the rating schedule to the numeric designations assigned based on the VA audiological examination reports demonstrate that the appropriate rating for the bilateral hearing loss disability is a noncompensable one throughout the appeal period.  See 38 C.F.R. § 4.85.  The Veteran did not meet the criteria for a compensable rating during any discrete period involved in this appeal.

Additionally, the Board has considered whether a referral for an extraschedular rating is warranted.  See Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.321(b)(1).  Here, the rating criteria describe the Veteran's disability level and symptomatology pertaining to his service-connected bilateral hearing loss disability.  

The Board is of the opinion that the rating schedule measures and contemplates each aspect of the Veteran's hearing loss disability.  As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. §§ 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range. 

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa. 
Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field." 

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's description of difficulty hearing has been measured according to puretone averages and speech discrimination.  The Board recognizes that the Veteran stated that he has problems understanding what people are saying (Notice of Disagreement dated August 31, 2009; VA Form 9 dated May 6, 2011), especially when they are not looking at him (VA Form 9 dated May 6, 2011).  However, as explained above, the rating criteria are designed to take into account testing that accurately measures difficulty hearing in an objective way and the Veteran's reports simply do not represent an exceptional case.  

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.   However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  See U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a compensable rating for the service-connected bilateral hearing loss disability is denied.




____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


